PHILLIPS, Judge.
All four of defendant’s assignments of error relate to the other three break-ins that he was not being tried for being called to the jury’s attention by one means or another. Though each assignment is treated separately in the brief, they really support but two contentions of prejudicial error; the first of which was permitting the State’s witnesses to testify about defendant’s participation in the other three crimes, and the second was permitting the State to cross-examine defendant about the other break-ins and their aftermath. In our opinion, it was not error to do either.
Evidence by the State that an accused has committed other crimes is not necessarily inadmissible. Like other circumstantial evidence that benefits one party’s case and detrimentally affects that of the other, evidence of other crimes offered by the State is admissible if it tends to prove any other relevant fact in the case; but if the only effect of such evidence is to show that the defendant is a bad person with a criminal disposition, it is not admissible. 1 Brandis, N.C. Evidence § 91 (2d ed. 1982). The evidence of defendant’s participation in the three other break-ins that occurred that same night tended to prove several relevant facts in the case against him, and was therefore properly received. Among other things, the evidence tended to show defendant’s knowledge of the crime he was tried for and his intent to commit it; it also tended to prove that the pharmacy break-in was part of an ongoing, continuing scheme to pillage and rob. The several decisions relied upon by defendant have no application; the other *386crimes in those cases occurred at other times and places and had no connection with the crime charged.
Under the peculiar circumstances of this case, cross-examining defendant about the other crimes was proper for two reasons. First, under our law the right to cross-examine one’s adversary or his witnesses about what he has testified to in the case is fundamental in criminal and civil cases alike. 1 Brandis, N.C. Evidence § 35 (2d ed. 1982). Since the defendant had taken the stand and testified that he had no knowledge of the pharmacy break-in because he passed out early in the evening, the State had a right to test the validity of that defense by cross-examining him about his activities during the period of alleged oblivion — which, no doubt, was the main reason he was questioned about the other crimes and the stolen television. Second, when defendant took the stand he occupied the same position as any other witness and under our law every witness is subject to having his credibility impeached by good faith questions about specific acts of criminal and degrading conduct. State v. Dawson, 302 N.C. 581, 276 S.E. 2d 348 (1981); 1 Brandis, N.C. Evidence §§ 111, 112 (2d ed. 1982). The defendant’s heavy reliance upon State v. Phillips, 240 N.C. 516, 82 S.E. 2d 762 (1954) is misplaced. There, the questions were of dubious foundation and were about people and events that had no connection with the case. Here, however, the inquiries were apparently in good faith and concerned similar crimes that occurred that same night. That the good faith basis for the State’s questions about the stolen television being kept at defendant’s place was not revealed until rebuttal is of no consequence. Good faith for impeaching cross-examination does not have to be established ahead of time, it only has to exist — State v. Leonard, 300 N.C. 223, 266 S.E. 2d 631, cert. denied, 449 U.S. 960, 66 L.Ed. 2d 227, 101 S.Ct. 372 (1980) — unless the court in its discretion determines that a voir dire is appropriate. State v. Gaiten, 277 N.C. 236, 176 S.E. 2d 778 (1970).
No error.
Chief Judge VAUGHN and Judge Whichard concur.